Dewey, J.
This action is certainly one of novel impression. The principles relied upon in support of it are not applicable to the case, or are themselves unsound. While it may be true, abstractly, that for every wrong there is a remedy, yet we well know that there are many social wrongs, deeply affecting the interest and happiness of the domestic circle, for which no legal redress or pecuniary damages can be demanded in a court of justice by those injured. The present case may be one of them. The laws of the land might have forbidden all marriages by females under the age of twenty one years, and declared all such marriages absolutely void. The state of the female under twenty one years of age might have been declared unqualifiedly a state of servitude to the parents, which nothing that she could do could dissolve. Under such a state of the law, the plaintiff might with some propriety assume, as the leading point in her ease, that the action fell within the general principle of actions on the case for enticing away a servant.
But in the present state of the law on this subject, the right *483of the parent to have and enjoy exclusively the services and society of her female child, till she arrives at the age of twenty one years, is upon a very different footing. The law of marriage entirely overrides the general principles of right of the parent to the services of the child, or the duties from one to the other as servant and master, by allowing the female child to terminate it at any moment after she arrives at the age of twelve years, by uniting herself to some one in marriage. If the marriage of the daughter was a legal act, from the time of its consummation the daughter was legally discharged from all further duties to perform service for her parent, having assumed new relations inconsistent therewith.
The only question therefore is, whether the marriage of the daughter was a legal one. That question has been already substantially decided in the case of Parton v. Hervey, 1 Gray, 119, which was a case of habeas corpus brought against the present plaintiff by Parton, the alleged husband, for imprisonment of the daughter and restraining her liberty. In that case it was decided that this marriage of the daughter with Parton, although she was only thirteen years of age, and although made without the consent of her parent, and in violation of the provision of the Rev. Sts. c. 78, §§ 15, 19, which prohibits magistrates or ministers, under a penalty, from solemnizing the marriage of a female under the age of eighteen years without the consent of her parent or guardian, yet was a valid marriage.
While it is true that ordinary contracts, if prohibited by a penal statute, are held illegal and invalid, yet in the case of marriage this principle has been, for sound and obvious reasons, disregarded, and the marriage held valid, notwithstanding the penalty incurred by those who should unite a female in marriage under eighteen years of age, without the consent of her parent or guardian.
This view of the case settles the question of the plaintiff’s right to recover for loss of service of the daughter after such marriage took place, and indeed substantially decides the whole case.
It is however attempted to maintain the action upon the *484ground that the defendant made a false and fraudulent representation to the town clerk, and thereby procured a marriage certificate for the daughter, and thus fraudulently deceived the magistrate who officiated at the marriage. Such fraud, if any existed, would furnish no cause of action for the mother, however it might be as to the other parties affected thereby. As a criminal offence, the fraudulently and deceitfully enticing away of any unmarried female, under the age of sixteen years, without the consent of her parent or guardian, for the purpose of effecting a clandestine marriage, is made severely punishable by St. 1852, c. 254. Town clerks are also, under a penalty, forbidden to issue any certificate of intentions of marriage to any female under eighteen years of age, except upon the application of the parent or guardian, or with their consent in writing. If these are not sufficient guards to prevent clandestine marriages, it will be for the legislature to make such further provision as they may deem useful.
In the opinion of the court, the proper instruction to the jury would have been, that the plaintiff was not entitled to maintain her action upon the case disclosed. This, we think, should have been done, although no demurrer had been filed under the provisions of St. 1852, c. 312, §§ 17, 21. Exceptions sustained.